 



EXHIBIT 10.3

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) dated as of the
last date provided for on the signature page hereto (the “Restatement Date”), is
entered into between Richard L. Lindstrom, M.D., an individual (“Lindstrom”),
with a principal place of business at Minnesota 55391 and Imprimis
Pharmaceuticals, Inc., a Delaware corporation (“Imprimis”), with a principal
place of business at 12264 El Camino Real, Suite 350, San Diego, California
92130.

 

WHEREAS, the parties entered into the License Agreement (the “Original
Agreement”) effective April 1, 2017 (the “Effective Date”); and

 

WHEREAS, the parties now desire to amend the Original Agreement in certain
respects and for convenience to restate the Original Agreement, on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby amend and restate the Original
Agreement, and otherwise agree, as follows effective as of the Effective Date:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the respective meanings set forth below and grammatical variations of such
terms shall have corresponding meanings:

 

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.
Notwithstanding the foregoing, for purposes of this Agreement, neither Imprimis
nor Surface Pharmaceuticals, Inc. (“Surface”) shall be Affiliates of the other
or the other’s Affiliates.

 

1.2 “Combination Product” shall mean a Product in the form of a combination
product containing any Product and one or more additional active pharmaceutical
ingredients and/or any additional active excipients that (if sold separately)
would not be Products.

 

1.3 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product to a Third Party.

 

1.4 “Licensed IP Rights” shall mean, collectively, the Licensed Patent Rights
and the Licensed Know-How Rights.

 

Page 1 of 12

 

 

1.5 “Licensed Know-How Rights” shall mean all trade secret and other know-how
rights in and to all data, information, compositions and other technology
(including, but not limited to, formulae, procedures, processes, methods,
protocols, techniques and results of experimentation and testing) which are
necessary or useful for Imprimis to make, use, develop, sell or market the
Product, or to practice any method or process, at any time claimed or disclosed
in any issued patent or pending patent application within the Licensed Patent
Rights or which otherwise relates to the Product or derivatives, enhancements,
improvements and other modifications thereof, or methods of manufacture or uses
of any of the foregoing that are subject to patents or patent applications that
share common priority date with the patents and patent applications listed on
Exhibit A.

 

1.6 “Licensed Patent Rights” shall mean (a) the patents and patent applications
listed on Exhibit A, (b) all worldwide patents and patent applications that
claim or cover the Product, or derivatives, enhancements, improvements and other
modifications thereof, or methods of manufacture or uses of any of the
foregoing, that share common priority date with the patents and patent
applications listed on Exhibit A, in each case, in which Lindstrom heretofore or
hereafter has an ownership or (sub)licensable interest, (c) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications described in clauses (a) and (b) above or the
patent applications that resulted in the patents described in clauses (a) and
(b) above, (d) all patents that have issued or in the future issue from any of
the foregoing described patent applications, including utility model, and (e)
all extensions, supplemental protection certificates, registrations,
confirmations, reissues, reexaminations, inter partes reviews, post-grant
reviews, restorations, additions and renewals of or to any of the foregoing
described patents.

 

1.7 “Net Sales” shall mean, with respect to any Product, the gross sales price
for such Product invoiced by Imprimis, its sublicensees, or its or their
respective Affiliates (but excluding Surface, its sublicensees, and its or their
respective Affiliates) to customers who are not Affiliates (or are Affiliates
but are the end users of such Product) less: (a) credits, allowances, discounts
and rebates to, and chargebacks from the account of, such customers; (b) freight
and insurance costs in transporting such Product to the extent separately
invoiced and included in the gross sales price; (c) cash, quantity and trade
discounts, rebates and other price reductions for such Product; (d) sales, use,
value-added and other direct taxes for such Product to the extent separately
invoiced and included in the gross sales price; (e) customs duties, tariffs,
surcharges and other governmental charges incurred in exporting or importing
such Product for such Product to the extent separately invoiced and included in
the gross sales price; and (f) an allowance for uncollectible or bad debts for
such Product determined in accordance with generally accepted accounting
principles not to exceed three percent (3%) of Net Sales of such Product for the
applicable quarterly reporting period before giving effect to this subsection
(f).

 

For clarity, the amounts received for the transfer of Product by Imprimis to and
among its Affiliates and sublicensees for resale shall be excluded from the
computation of Net Sales, but the subsequent resale of such Product to a Third
Party (that is not a sublicensee) shall be included within the computation of
Net Sales.

 

Disposal of Product for or use in clinical trials, as free samples, or under
compassionate use, patient assistance, named patient or test marketing programs
or non-registrational studies or other similar programs or studies or testing,
shall not result in any Net Sales under this Section to the extent the amounts
received for such Product do not exceed manufacturing cost.

 

Page 2 of 12

 

 

1.8 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group of any of the foregoing.

 

1.9 “Product” shall mean services, compositions, products, dosages and
formulations that, if performed, made, used, offered for sale, sold or imported
absent the license granted hereunder would infringe a Valid Claim, or that
otherwise use or incorporate the Licensed Know-How Rights.

 

1.10 “Royalty Period” shall mean, with respect to a Product, the period of time
beginning after cumulative Net Sales reach One Hundred Thousand Dollars
($100,000) and continuing during the term for which a Valid Claim remains in
effect and would be infringed absent the license granted hereunder by the
manufacture, use, offer for sale, sale or import of such Product.

 

1.11 “Third Party” shall mean any Person other than Imprimis, Lindstrom or their
respective Affiliates.

 

1.12 “Valid Claim” shall mean either (a) a claim of an issued and unexpired
patent included within the Licensed Patent Rights, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application included within the Licensed Patent Rights, which
claim was filed in good faith, has not been pending for more than five (5) years
and has not been abandoned or finally disallowed without the possibility of
appeal or refiling of such application.

 

2. Representations and Warranties.

 

2.1 Mutual Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:

 

2.1.1 Such party, if an entity, is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.

 

2.1.2 Such party (a) has the corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations hereunder, and (b)
has taken all necessary corporate action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.

 

2.1.3 All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such party in
connection with this Agreement have been obtained.

 

2.1.4 The execution and delivery of this Agreement and the performance of such
party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.

 

Page 3 of 12

 

 

2.2 Lindstrom Representations and Warranties. Lindstrom hereby represents and
warrants to Imprimis as follows:

 

2.2.1 Lindstrom (a) is the sole owner or exclusive licensee of the Licensed IP
Rights, (b) has not granted to any Third Party any license or other interest in
the Licensed IP Rights, (c) is not aware of any Third Party patent, patent
application or other intellectual property rights that would be infringed (i) by
practicing any process or method or by making, using or selling any composition
which is claimed or disclosed in the Licensed Patent Rights or which constitutes
Licensed Know-How Rights, or (ii) by making, using or selling Product, and (d)
is not aware of any widespread or commercial scale infringement or
misappropriation by a Third Party of the Licensed IP Rights.

 

2.3 Imprimis Representations and Warranties. Imprimis hereby represents and
warrants to Lindstrom as follows:

 

2.3.1 All Product to be supplied or sold pursuant to this Agreement shall comply
with all applicable Federal, State and local regulations, requirements and/or
laws.

 

2.3.2 Imprimis has full power and authority to execute this Agreement and to
perform its obligations hereunder.

 

3. License Grant.

 

3.1 Licensed IP Rights.

 

3.1.1 Lindstrom hereby grants to Imprimis and its Affiliates an exclusive,
worldwide license under the Licensed IP Rights to conduct research and to
develop, formulate, perform, make, have made, use, offer for sale, sell,
sub-license, import and export Products.

 

3.1.2 Imprimis shall have the right to grant sublicenses, through multiple
tiers, under the Licensed IP Rights to Third Parties and Affiliates consistent
with the terms of this Agreement. Imprimis shall provide Lindstrom with a copy
of each executed sublicense agreement; provided, however, that Imprimis shall
have the right to redact any confidential information from each such sublicense
agreement. Any such sublicenses shall not diminish Imprimis’ obligations under
this Agreement, and Imprimis shall remain primarily liable for such obligations
and for any breach of any provision of this Agreement by its Affiliates or
sublicensees.

 

3.1.3 During the term of this Agreement, Lindstrom shall not grant to a Third
Party any licenses that would become effective during the term of this
Agreement, related to products that may reasonably be considered competitive to
the Product, unless Lindstrom first offers to license such product or technology
to Imprimis and Imprimis chooses not to so license such product or technology,
then Lindstrom may license such product or technology to a third party on no
less favorable terms than were offered to Imprimis.

 

Page 4 of 12

 

 

3.2 Availability of the Licensed IP Rights. Lindstrom shall provide Imprimis
with a copy of all information available to Lindstrom relating to the Licensed
IP Rights and/or Product.

 

3.3 Technical Assistance. During the term of this Agreement, Lindstrom shall
provide such technical assistance to Imprimis as Imprimis reasonably requests
regarding the Licensed IP Rights and/or Product. Imprimis shall pay to Lindstrom
his documented reasonable pre-approved out-of-pocket costs of providing such
technical assistance.

 

4. Royalties and Milestone Payments.

 

4.1 Milestone Payments.

 

4.1.1 Initial Milestone Payment. Imprimis shall pay to Lindstrom an amount equal
to Fifty Thousand Dollars ($50,000) within fourteen (14) days after Effective
Date.

 

4.1.2 Periodic Milestone Payments. Following the First Commercial Sale of the
Product, Imprimis shall pay to Lindstrom the following milestone payments as
follows:

 

(a) an amount equal to Fifty Thousand Dollars ($50,000) within forty-five (45)
days after the date that cumulative Net Sales reach Fifty Thousand Dollars
($50,000); and

 

(b) an additional amount equal to Fifty Thousand Dollars ($50,000) within
forty-five (45) days after the date that cumulative Net Sales reach One Hundred
Thousand Dollars ($100,000).

 

4.2 Royalties.

 

4.2.1 During the applicable Royalty Period, subject to the terms and conditions
of this Agreement, Imprimis shall pay to Lindstrom royalty payments equal to six
percent (6%) of Net Sales for each Product that is not a Combination Product.

 

4.2.2 During the applicable Royalty Period, subject to the terms and conditions
of this Agreement, Imprimis shall pay to Lindstrom royalty payments equal to
three percent (3%) of Net Sales for Combination Products.

 

4.2.3 The parties have mutually agreed that this Agreement and the royalty
structure set forth above reflects an arms’ length, fair and reasonable
allocation of the financial benefit accruing to each party from the development
and commercialization of the Licensed IP Rights throughout the entire Royalty
Period for a Product.

 

4.3 Royalty Reports. Within forty-five (45) days after the end of each calendar
quarter during the applicable Royalty Period, Imprimis shall deliver to
Lindstrom a report setting forth for such calendar quarter (a) the calculation
of the applicable royalties due under this Agreement for the sale of each
Product; and (b) the volume of all Product(s) provided to Third Parties.
Imprimis shall remit the total payments due for the sale of Product during such
calendar quarter at the time such report is made. No such reports or payments
will be due for any Product before the First Commercial Sale of such Product.

 

Page 5 of 12

 

 

4.4 Audits.

 

4.4.1 Upon the written request of Lindstrom and not more than once in each
calendar year, Imprimis shall permit an independent certified public accounting
firm of nationally recognized standing selected by Lindstrom and reasonably
acceptable to Imprimis, at Lindstrom’s expense, to have access during normal
business hours to such of the financial records of Imprimis as may be reasonably
necessary to verify the accuracy of the payment reports hereunder for the four
(4) calendar quarters immediately prior to the date of such request.

 

4.4.2 If such accounting firm concludes that additional amounts were owed during
the audited period, Imprimis shall pay such additional amounts within thirty
(30) days after the date Lindstrom delivers to Imprimis such accounting firm’s
written report so concluding. The fees charged by such accounting firm shall be
paid by Lindstrom; provided, however, if the audit discloses that the royalties
payable by Imprimis for such period are more than one hundred ten percent (110%)
of the royalties actually paid for such period, then Imprimis shall pay the
reasonable fees and expenses charged by such accounting firm.

 

4.4.3 Lindstrom shall cause its accounting firm to retain all financial
information subject to review under this Section 4.4 in strict confidence;
provided, however, that Imprimis shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Imprimis regarding such financial information. The
accounting firm shall disclose to Lindstrom only whether the reports are correct
or not and the amount of any discrepancy. No other information shall be shared.
Lindstrom shall treat all such financial information as Imprimis’ Confidential
Information (defined below).

 

4.5 Payment Provisions.

 

4.5.1 Payment Terms. The royalties shown to have accrued by each report provided
for under Section 4.3 shall be due on the date such report is due. Payment of
royalties in whole or in part may be made in advance of such due date.

 

4.5.2 Withholding Taxes. Imprimis shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Imprimis,
its sublicensees, or its or their respective Affiliates, or any taxes required
to be withheld by Imprimis, its sublicensees, or its or their respective
Affiliates, to the extent Imprimis, its sublicensees, or its or their respective
Affiliates pay to the appropriate governmental authority on behalf of Lindstrom
such taxes, levies or charges. Imprimis shall use reasonable efforts to minimize
any such taxes, levies or charges required to be withheld on behalf of Lindstrom
by Imprimis, its sublicensees, or its or their respective Affiliates. Imprimis
promptly shall deliver to Lindstrom proof of payment of all such taxes, levies
and other charges, together with copies of all communications from or with such
governmental authority with respect thereto.

 

Page 6 of 12

 

 

5. Indemnification.

 

5.1 Indemnification. Each party (the “Indemnifying Party”) shall defend,
indemnify and hold the other party (the “Indemnified Party”) harmless from all
losses, liabilities, damages and expenses (including reasonable attorneys’ fees
and costs) incurred as a result of any Third Party claim, demand, action or
proceeding to the extent arising out of any breach by the Indemnifying Party of
any representation, warranty or covenant set forth in this Agreement, or the
gross negligence or willful misconduct of the Indemnifying Party in the
performance of its obligations under this Agreement.

 

5.2 Procedure. The Indemnified Party promptly shall notify the Indemnifying
Party of any liability or action in respect of which the Indemnified Party
intends to claim such indemnification, and the Indemnifying Party shall have the
right to assume the defense thereof with counsel selected by the Indemnifying
Party. The indemnity agreement in this Section shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or action if such settlement
is effected without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, delayed or conditioned. The failure to deliver
notice to the Indemnifying Party within a reasonable time after the commencement
of any such action, if prejudicial to its ability to defend such action, shall
relieve the Indemnifying Party of any liability to the Indemnified Party under
this Section, but the omission so to deliver notice to the Indemnifying Party
will not relieve it of any liability that it may have to the Indemnified Party
otherwise than under this Section. The Indemnified Party under this Section, its
employees and agents, shall cooperate fully with the Indemnifying Party and its
legal representatives in the investigation and defense of any action, claim or
liability covered by this indemnification.

 

6. Patents.

 

6.1 Patent Prosecution and Maintenance. Lindstrom shall have the right at his
sole expense to control the preparation, filing, prosecution and maintenance of
all patents and patent applications within the Licensed IP Rights. If Lindstrom
elects not to file any such patent application in any country, or decides to
abandon any such pending application or issued patent in any country, Lindstrom
shall provide written notice to Imprimis, and Imprimis shall have the right at
its sole expense to assume control of the preparation, filing, prosecution and
maintenance of such patent application or patent at its own expense.

 

6.2 Enforcement of Patent Rights. Imprimis shall have the right at its sole
expense and in its sole discretion to control the enforcement and defense of the
patents within the Licensed IP Rights against infringers of the Product, and to
retain all amounts recovered upon the final judgment or settlement thereof.
Lindstrom shall, at the request of Imprimis, reasonably cooperate and testify
when requested and make available relevant documents, records, information,
samples and other items in connection with any action to enforce the patents
within the Licensed IP Rights.

 

7. Term and Termination.

 

7.1 Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to Section 7.2, shall continue in effect until the
expiration of Imprimis’ obligation to pay royalties to Lindstrom under this
Agreement. The license grant under this Agreement shall be effective at all
times prior to termination or expiration of this Agreement.

 

Page 7 of 12

 

 

7.2 Termination.

 

7.2.1 Termination by Imprimis. Except as otherwise provided in Section 8.4,
Imprimis may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Lindstrom if Lindstrom has not cured such breach
within ninety (90) days after receipt of express written notice thereof by
Imprimis; provided, however, if any default is not capable of being cured within
such ninety (90) day period and Lindstrom is diligently undertaking to cure such
default as soon as commercially feasible thereafter under the circumstances,
Imprimis shall have no right to terminate this Agreement for cause. In addition
to the rights set forth in the previous sentence, Imprimis shall have the right
to terminate this Agreement at its option in its sole discretion upon one
hundred eighty (180) days written notice to Lindstrom.

 

7.2.2 Termination by Lindstrom. Except as otherwise provided in Section 8.4,
Lindstrom may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Imprimis if Imprimis has not cured such breach
within ninety (90) days after receipt of express written notice thereof by
Lindstrom; provided, however, if any default is not capable of being cured
within such ninety (90) day period and Imprimis is diligently undertaking to
cure such default as soon as commercially feasible thereafter under the
circumstances, Lindstrom shall have no right to terminate this Agreement.

 

7.2.3 Termination caused by Regulatory Mandate. If any state or federal
regulatory body, including the FDA, interprets an existing or promulgates a new
rule, law or regulation that prohibits or otherwise materially adversely affects
the exercise of rights licensed to Imprimis under this Agreement, the parties
shall use commercially reasonable efforts to take actions and/or amend this
Agreement to promptly and adequately address and account for such rules, laws or
regulations. If such actions do not adequately address and account for such
rules, laws or regulations and/or the parties do not mutually agree on terms and
conditions of an amendment to this Agreement that addresses and accounts for
such rules, laws or regulations, then either party may terminate this Agreement
upon written notice to the other party.

 

7.3 Survival. Sections 4 (solely with respect to outstanding payment obligations
as set forth therein), 5, 7.3 and 8 shall survive termination or expiration of
this Agreement.

 

8. Miscellaneous.

 

8.1 Public Announcements. Neither party nor its Affiliates shall make any public
announcements concerning matters regarding this Agreement or the negotiation
thereof without the prior written consent of the other party unless such
disclosure is required by law, in which case the announcing party shall provide
the other party with reasonable notice of such disclosure sufficient to make
written comments concerning such disclosure.

 

Page 8 of 12

 

 

8.2 Assignment. Neither party shall assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section shall be void.

 

8.3 Confidentiality. Each party hereby agrees, and agrees to cause its
Affiliates, stockholders, members, and representatives, to keep (a) the terms of
this Agreement and (b) any non-public, confidential or proprietary information
of the other party confidential (collectively, the “Confidential Information”)
and, without limiting its other obligations hereunder, shall treat and safeguard
such Confidential Information with the same degree of care with which it treats
its own confidential information (but in no less a reasonable degree of care)
and shall limit access to such Confidential Information to such employees,
consultants, representatives and professional advisors of such party who
reasonably require such access in connection with the activities contemplated by
this Agreement or otherwise to administer the terms of this Agreement. To the
extent practicable, in the event that a party is required to disclose the
Confidential Information pursuant to any law, regulation, or judicial or
administrative directive, such party will promptly notify the other party in
order to allow the other party a reasonable period of time to obtain protective
or confidential treatment of such terms before they are disclosed. Either party
may disclose the terms of this Agreement (i) to the extent required, in the
reasonable opinion of such party’s legal counsel, to comply with applicable
laws, rules or regulations, including, without limitation, the rules and
regulations promulgated by the United States Securities and Exchange Commission;
and (ii) in connection with a prospective acquisition, merger, financing, or
license for such party, to prospective acquirers or merger candidates or to
existing or potential investors or licensees, provided that prior to such
disclosure each such candidate or investor will agree to be bound by obligations
of confidentiality and non-use at least equivalent in scope to those set forth
in this Section. Each party acknowledges that it will be impossible to measure
in money the damage to the other party if such party fails to comply with the
obligations imposed by this Section, and that, in the event of any such failure,
the non-disclosing party may not have an adequate remedy at law or in damages.
Accordingly, each party agrees that injunctive relief or other equitable remedy,
in addition to remedies at law or damages, is an appropriate remedy for any such
failure and will not oppose the granting of such relief on the basis that the
disclosing party has an adequate remedy at law. Each party agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the non-disclosing party seeking or obtaining such
equitable relief.

 

8.4 Force Majeure. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party including but not
limited to fire, floods, embargoes, war, acts of war (whether war be declared or
not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other party.

 

Page 9 of 12

 

 

8.5 Severability. Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity
or unenforceability, without affecting in any way the remaining provisions
hereof.

 

8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law principles thereof.

 

8.7 Entire Agreement; Amendment. This Agreement and each additional agreement
and document to be executed and delivered pursuant hereto constitute all of the
agreements of the parties with respect to, and supersede all prior agreements
and understandings relating to the subject matter of, this Agreement or the
transactions contemplated by this Agreement. This Agreement may not be modified
or amended except by a written instrument specifically referring to this
Agreement signed by the parties hereto.

 

8.8 Waiver. No waiver by one party of the other party’s obligations, or of any
breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.

 

8.9 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.

 

 

If to Lindstrom:

 

Dr. Richard L. Lindstrom, M.D.

If to Imprimis:

 

Imprimis Pharmaceuticals, Inc.

Attention: Mark L. Baum

12264 El Camino Real, Suite 350

San Diego, California 92130



 

8.10 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

***SIGNATURE PAGE FOLLOWS***

 

Page 10 of 12

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute and deliver this Agreement as of the date below.

 

LINDSTROM   IMPRIMIS           Dr. Richard L. Lindstrom   Imprimis
Pharmaceuticals, Inc.             /s/ Richard L.
Lindstrom                                                   /s/ Mark L.
Baum                                                 By: Dr. Richard L.
Lindstrom   By: Mark L. Baum   An individual   Its: Chief Executive Officer    
      Date: 4/6/2018                    Date: 4/10/2018         

 

[Signature Page to Amended and Restated License Agreement]



 

 

 

 

EXHIBIT A

 

Licensed Patent Rights

 

– USP 7,820,639

 

  o Filed September 30, 2005   o Issued October 26, 2010   o OPHTHALMIC
COMPOSITIONS INCLUDING LUBRICANT, DETURGESCENT AGENT, AND GLYCOSAMINOGLYCAN AND
METHODS OF USING THE SAME

 

– USP 8,551,974

 

  o Filed June 11, 2010   o Issued October 8, 2013   o OPHTHALMIC COMPOSITIONS
INCLUDING LUBRICANT, DETURGESCENT AGENT, AND GLYCOSAMINOGLYCAN AND METHODS OF
USING THE SAME

 

 

 

 

